     Case 1:19-cv-01575-AWI-BAM Document 20 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ERNEST ZARAGOSA,                                   Case No. 1:19-cv-01575-AWI-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13           v.                                          DISMISSAL OF ACTION
14    PEREZ, et al.,                                     (Doc. No. 17)
15                       Defendants.
16

17          Plaintiff Ernest Zaragosa (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 31, 2020, the assigned Magistrate Judge screened the second amended complaint

21   and issued findings and recommendations recommending that the federal claims in this action be

22   dismissed based on Plaintiff’s failure to state a cognizable claim upon which relief may be

23   granted, and that the Court decline to exercise supplemental jurisdiction over Plaintiff’s purported

24   state law claims. (Doc. No. 17.) Those findings and recommendations were served on Plaintiff

25   and contained notice that any objections thereto were to be filed within fourteen (14) days after

26   service. (Id. at 9.) Following an extension of time (Doc. No. 19.), Plaintiff has failed to file

27   objections.

28   ///
                                                        1
     Case 1:19-cv-01575-AWI-BAM Document 20 Filed 12/02/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

 3   the Magistrate Judge’s findings and recommendations are supported by the record and by proper

 4   analysis.

 5          Accordingly, IT IS HEREBY ORDERED as follows:

 6          1.      The findings and recommendations issued on July 31, 2020 (Doc. No. 17), are

 7                  adopted in full;

 8          2.      The federal claims in this action are dismissed, with prejudice, based on Plaintiff’s

 9                  failure to state a claim upon which relief may be granted;

10          3.      The exercise of supplemental jurisdiction over Plaintiff’s state law claims is

11                  declined, and the state law claims are dismissed, without prejudice; and

12          4.      The Clerk of the Court is directed to close this case.

13
     IT IS SO ORDERED.
14

15   Dated: December 1, 2020
                                                 SENIOR DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
